Exhibit 10.2

PERFORMANCE RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT

In consideration of the mutual covenants contained herein, Energizer Holdings,
Inc. (“Company”), and                                          (“Recipient”)
hereby agree as follows:

ARTICLE I

COMPANY COVENANTS

Company hereby covenants:

 

1. Award.

The Company, pursuant to its 2009 Incentive Stock Plan (the “Plan”), grants to
Recipient a Restricted Stock Equivalent Award of                      restricted
common stock equivalents (“Performance Equivalents”). This Award Agreement is
subject to the provisions of the Plan and to the following terms and conditions.

 

2. Vesting; Payment.

Vesting of the Performance Equivalents is contingent upon achievement of
performance targets with respect to the Company’s CAGR for the period from
September 30,              through September 30,              [3-year period]
(the “Measurement Period”). As indicated in the following chart, a number of
Performance Equivalents equal to         % of the total Performance Equivalents
granted, as set forth in Paragraph 1 above, will vest on the date that the
Company publicly releases earnings results for the third fiscal year of the
Measurement Period (the “Vesting/Payment Date”) only if         % CAGR is
achieved for the Measurement Period, increasing proportionately, in 1/10th of
one percent increments, up to         % of the total Performance Equivalents
granted if         % or greater CAGR is achieved for that period. By way of
example, the following percentages will vest at the specific CAGR targets noted
below. Fractional Performance Equivalents vesting will be rounded up to the
nearest whole number.

 

CAGR

 

Percentage

Vesting

 

 

 

 

Upon vesting, as described above, each earned Performance Equivalent will
convert, at that time into one share of the Company’s $.01 par value Common
Stock (“Common Stock”),



--------------------------------------------------------------------------------

which will be issued to the Recipient. Such shares of Common Stock shall be
issued on, or as soon as practicable after, the Vesting/Payment Date, but not
later than December 31 following such Vesting/Payment Date. Any Performance
Equivalents which fail to vest as of the Vesting/Payment Date will be forfeited
and the Recipient will have no further rights with respect thereto.

 

3. Additional Cash Payment.

Additional cash payments equal to the amount of dividends, if any, which would
have been paid to the Recipient had shares of Common Stock been issued in lieu
of the vesting Performance Equivalents, will be paid, solely with respect to the
number of Performance Equivalents vesting as of the Vesting/Payment Date, on or
after such Vesting/Payment Date, but not later than the December 31 following
such Vesting/Payment Date. No interest shall be included in the calculation of
such additional cash payment.

 

4. Acceleration.

Notwithstanding the provisions of paragraph 2 above, all Performance Equivalents
granted to the Recipient will immediately vest, convert into shares of Common
Stock and be paid to the Recipient, his or her designated beneficiary, or his or
her legal representative, in accordance with the terms of the Plan, in the event
of:

 

  (a) the Recipient’s death; or

 

  (b) Recipient’s involuntary Termination of Employment, by reason of continuing
disability, immediately following exhaustion of short-term disability benefits.

In the event of acceleration because of the occurrence of one of the two events
above, the shares of Common Stock into which the Performance Equivalents convert
will be issued, and related payments, if any, shall be paid, no later than
(i) the 15th day of the third calendar month following such event, or (ii) a
date after such event, but not later than the December 31st immediately
following such event.

 

5. Acceleration Upon a Change of Control of Company.

Notwithstanding the provisions of paragraph 2 above, if a Change of Control
occurs at or within eighteen (18) months following the date of this Award
Agreement, 50% of the total Performance Equivalents granted will immediately
vest and convert into shares of Common Stock. If the Change of Control occurs
more than eighteen (18) months following the date of this Award Agreement, but
before the Vesting/Payment Date, the Performance Equivalents which will
immediately vest and convert into Common Stock will be the greater of:

 

  (a) 50% of the total Performance Equivalents granted, or

 

  (b) the percentage of total Performance Equivalents granted which would have
vested under paragraph 2 above if the Company’s CAGR on the Vesting/Payment Date
was the actual annualized CAGR, calculated on a trailing four quarters basis,
for the period between September 30,              and the last fiscal quarter
end prior to the Change of Control for which Company financial results were
publicly disclosed.

 

2



--------------------------------------------------------------------------------

Any such shares of Common Stock which are issued as a result of such
acceleration and vesting of Performance Equivalents upon a Change of Control
shall be issued, and related payments, if any, shall be paid, to Recipient no
later than (i) the 15th day of the third calendar month after the Change of
Control, or (ii) a date after the Change of Control, but not later than the
December 31st immediately following the Change of Control.

In the event of a Change of Control, any unvested Performance Equivalents which
do not vest as described in this paragraph shall be forfeited.

 

6. Forfeiture.

All rights in and to any and all Performance Equivalents granted pursuant to
this Award Agreement, and to any shares of Common Stock into which they would
convert, which have not vested by the Vesting/Payment Date, as described in
paragraph 2 above, or as described in paragraphs 4 and 5 above, shall be
forfeited. In addition, all rights in and to any and all Performance Equivalents
granted pursuant to this Award Agreement which have not vested in accordance
with the terms hereof, and to any shares of Common Stock into which they would
convert, shall be forfeited upon

 

  (a) the Recipient’s voluntary or involuntary Termination of Employment, other
than an involuntary Termination of Employment, by reason of continuing
disability, immediately following exhaustion of short-term disability benefits;

 

  (b) a determination by the Committee that the Recipient engaged in competition
with the Company or other conduct contrary to the best interests of the Company
in violation of Article II of this Agreement; or

 

  (c) as described in paragraph 5 above.

 

7. Shareholder Rights; Adjustment of Equivalents.

Recipient shall not be entitled, prior to the conversion of Performance
Equivalents into shares of Common Stock, to any rights as a shareholder with
respect to such shares of Common Stock, including the right to vote, sell,
pledge, transfer or otherwise dispose of the shares. Recipient shall, however,
have the right to designate a beneficiary to receive such shares of Common Stock
under this Award Agreement, subject to the provisions of Section V of the Plan.
The number of Performance Equivalents credited to Recipient shall be adjusted in
accordance with the provisions of Section VI(F) of the Plan.

 

3



--------------------------------------------------------------------------------

8. Other.

The Company reserves the right, as determined by the Nominating and Executive
Compensation Committee of the Board of Directors of the Company (the
“Committee”), to convert this Award Agreement to a substantially equivalent
award and to make any other modification it may consider necessary or advisable
to comply with any applicable law or governmental regulation, or to preserve the
tax deductibility of any payments hereunder. Shares of Common Stock shall be
withheld in satisfaction of federal, state, and local or other international
withholding tax obligations arising upon the vesting of Equivalents. Shares of
Common Stock tendered as payment of required withholding shall be valued at the
Fair Market Value of the Company’s Common Stock on the date such withholding
obligation arises.

 

9. Delayed Payment Upon Termination of Employment.

Subject to the provisions of this Award concerning acceleration and payment upon
death or involuntary Termination of Employment immediately following exhaustion
of short-term disability benefits, a payment on account of Termination of
Employment may not be made until at least six months after such Termination of
Employment. Any payment otherwise due in such six month period shall be
suspended and become payable at the end of such six month period.

 

10. Definitions.

Affiliates shall mean all entities within the controlled group that includes the
Company, as defined in Code Sections 414(b) and 414(c) and the regulations
thereunder, provided that the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in such definition.

Change of Control shall mean the following:

 

  (i) The acquisition by one person, or more than one person acting as a group,
of ownership of stock (including Common Stock) of the Company that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company.
Notwithstanding the above, if any person or more than one person acting as a
group, is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons will not constitute a Change of Control; or

 

  (ii) A majority of the members of the Company’s Board of Directors is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of the appointment or election.

Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

4



--------------------------------------------------------------------------------

This definition of Change of Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code.

CAGR shall mean the Company’s compound annual growth rate in earnings per share
(as publicly reported by the Company) for the applicable measurement period,
rounded to the nearest whole percentage. For purposes of the calculation of
CAGR, the determination of annual earnings per share will be based on
all-inclusive GAAP results, adjusted only for certain unusual items:

 

  •  

extraordinary dividends;

 

  •  

stock split-ups; stock dividends or distributions;

 

  •  

recapitalizations;

 

  •  

any merger of the Company with another corporation;

 

  •  

any consolidation of the Company and another corporation into another
corporation;

 

  •  

any separation of the Company or its business units (including a spin-off or
other distribution of stock or property by the Company);

 

  •  

any reorganization of the Company (whether or not such reorganization comes
within the definition of such term in Code Section 368);

 

  •  

any partial or complete liquidation by the Company; or sale of all or
substantially all of the assets of the Company;

 

  •  

unusual or non-recurring accounting impacts or changes in accounting standards
or treatment;

 

  •  

unusual or non-recurring accounting treatments related to an acquisition by the
Company completed during the period of the award;

 

  •  

unusual or non-recurring non-cash asset impairment, such as non-cash write-downs
of goodwill or tradenames; and

 

  •  

any other extraordinary corporate event which causes an unusual or non-recurring
accounting impact.

In addition, on or before December 28,             , the Committee, in its sole
discretion, may adjust the             base earnings per share number utilized
to determine CAGR for the Measurement Period in order to reflect non-GAAP
adjustments which it deems appropriate. In the event of such adjustments, the
Company will send a notice to Recipient indicating the base earnings per share
utilized by the Committee, which base shall be binding upon the Company and
Recipient for purposes of this Agreement.

Termination of Employment shall mean a “separation from service” with the
Company and its Affiliates, as such term is defined in Code Section 409A and the
regulations thereunder.

 

5



--------------------------------------------------------------------------------

ARTICLE II

RECIPIENT COVENANTS

Recipient hereby covenants:

1. Confidential Information.

By executing this Award Agreement, I agree that I shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of my assigned duties and for the benefit of
the Company, either during the period of my employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its affiliates, or their businesses, which
I shall have obtained during my employment by the Company or an affiliate. The
foregoing shall not apply to information that (a) was known to the public prior
to its disclosure to me; (b) becomes known to the public subsequent to
disclosure to me through no wrongful act or mine or any of my representatives;
or (c) I am required to disclose by applicable law, regulation or legal process
(provided that I provide the Company with prior notice of the contemplated
disclosure and reasonably cooperate with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding clauses (a) or (b) of the preceding sentence, my obligation to
maintain such disclosed information in confidence shall not terminate if only
portions of the information are in the public domain.

2. Non-Competition.

By executing this Award Agreement, I acknowledge that my services are of a
unique nature for the Company that are irreplaceable, and that my performance of
such services for a competing business will result in irreparable harm to the
Company and its affiliates. Accordingly, during my employment with the Company
or any affiliate and for the [one (1)/two (2)]* year period thereafter, I agree
that I will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in any
business of the same type as any business in which the Company or any of its
affiliates is engaged on the date of termination or in which they have proposed,
on or prior to such date, to be engaged in on or after such date and in which I
have been involved to any extent (on other than a de minimus basis) at any time
during the one (1) year period ending with my date of termination, in any locale
of any country in which the Company or any of its affiliates conducts business.
This subsection shall not prevent me from owning not more than one percent of
the total shares of all classes of stock outstanding of any publicly held entity
engaged in such business. I agree that the foregoing restrictions are
reasonable, necessary, and enforceable for the protection of the goodwill and
business of the Company.

3. Non-Solicitation.

During my employment with the Company or an affiliate and for the two (2) year
period thereafter, I agree that I will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (a) any employee of the Company or any affiliate to leave
such employment in order to accept employment with or

 

6



--------------------------------------------------------------------------------

render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or knowingly take any action to hire or to
materially assist or aid any other person, firm, corporation or other entity in
identifying or hiring any such employee, or (b) any customer of the Company or
any affiliate to purchase goods or services then sold by the Company or any
affiliate from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.
I agree that the foregoing restrictions are reasonable, necessary, and
enforceable in order to protect the Company’s trade secrets, confidential and
proprietary information, goodwill, and loyalty.

4. Non-Disparagement.

I agree not to make any statements that disparage the Company or its affiliates
or their respective employees, officers, directors, products or services, and
the Company, by its execution of this Award Agreement agrees that it and its
affiliates and their respective executive officers and directors shall not make
any such statements regarding me. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this subsection.

5. Reasonableness.

In the event any of the provisions of this Article II shall ever be deemed to
exceed the time, scope or geographic limitations permitted by applicable laws,
then such provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws.

6. Equitable Relief.

 

  (a) I acknowledge that the restrictions contained in this Article II are
reasonable and necessary to protect the legitimate interests of the Company and
its affiliates, that the Company would not have granted me this Award Agreement
in the absence of such restrictions, and that any violation of any provisions of
this Article II will result in irreparable injury to the Company and its
affiliates. By agreeing to accept this Award Agreement, I represent that my
experience and capabilities are such that the restrictions contained herein will
not prevent me from obtaining employment or otherwise earning a living at the
same general level of economic benefit as is currently the case. I further
represent and acknowledge that I have been advised by the Company to consult my
own legal counsel in respect of this Award Agreement, and I have had full
opportunity, prior to agreeing to accept this Award Agreement, to review
thoroughly its terms and provisions with my counsel.

 

  (b) I agree that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this Article II, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.

 

7



--------------------------------------------------------------------------------

  (c) I irrevocably and unconditionally consent to the service of any process,
pleadings notices or other papers in a manner permitted by law.

 

7. Waiver; Survival of Provisions.

The failure by the Company to enforce at any time any of the provisions of this
Article II or to require at any time performance by me of any provisions hereof,
shall in no way be construed to be a release of me or waiver of such provisions
or to affect the validity of this Award Agreement or any part hereof, or the
right of the Company thereafter to enforce every such provision in accordance
with the terms of this Award Agreement. The obligations contained in this
Article II shall survive the termination of my employment with the Company or
any affiliate and shall be fully enforceable thereafter.

ARTICLE III

OTHER AGREEMENTS

 

1. Governing Law.

All questions pertaining to the validity, construction, execution, and
performance of this Award Agreement shall be construed in accordance with, and
be governed by, the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.

 

2. Notices.

Any notices necessary or required to be given under this Award Agreement shall
be sufficiently given if in writing, and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
last known addresses of the parties hereto, or to such other address or
addresses as any of the parties shall have specified in writing to the other
party hereto.

 

3. Entire Agreement.

This Award Agreement constitutes the entire agreement of the parties hereto with
respect to the matters contained herein, and no modification, amendment, or
waiver of any of the provision of this Award Agreement shall be effective unless
in writing and signed by all parties hereto. This Award Agreement constitutes
the only agreement between the parties hereto with respect to the matters herein
contained.

 

4. Waiver.

No change or modification of this Award Agreement shall be valid unless the same
is in writing and signed by all the parties hereto. No waiver of any provision
of this Award Agreement shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.

 

5. Counterparts; Effect of Recipient’s Signature.

This Award Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement and shall

 

8



--------------------------------------------------------------------------------

become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party, it being understood that both parties
need not sign the same counterpart. The provisions of this Award Agreement shall
not be valid and in effect until such execution by both parties. By the
execution of this Award Agreement, Recipient signifies that Recipient has fully
read, completely understands, and voluntarily agrees with this Award Agreement
consisting of nine (9) pages and knowingly and voluntarily accepts all of its
terms and conditions.

 

6. Effective Date.

This Award Agreement shall be deemed to be effective as of the date executed.

IN WITNESS WHEREOF, the Company duly executed this Award Agreement as of
                    ,                     , and Recipient duly executed it as of
                    ,                     .

 

ACKNOWLEDGED AND ACCEPTED:     ENERGIZER HOLDINGS, INC.

 

    By:     Recipient            

 

* [Two years to be inserted in the agreement of the Chief Executive Officer, one
year in the agreement of other executives.]

 

9